PER CURIAM.
We reverse the order denying defendant’s motion to correct illegal sentence to the extent that it denies re-sentencing on the third-degree felony convictions. As the state properly concedes, the sentences imposed on those convictions impermissi-bly exceed the maximum sentence of ten years. § 775.084(4)(a), Fla. Stat. (1999). Accordingly, on remand, the court shall re-sentence defendant to ten years on the third degree felony convictions in case nos. 99-35063 and 99-35077. Defendant need not be present for re-sentencing.
Affirmed in part; reversed in part, and remanded.